DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are not found persuasive with respect to the previous rejection(s) as expounded below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6-8, 10, 11, 13, 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald (US 20100256463) in view of Addison (US 20170105672) and further in view of Chapman (US 20180011116).
Regarding claim 1, Greenwald discloses a method (Abstract), comprising:
one or more computer processors having memory attached thereto (Paragraph 17, processor coupled to memory):
obtaining concurrent measures of mean arterial pressure (MAP), standard mnimum alveolar concentration (MAC) and bispectral index (BIS) of a test patient from sequential time intervals during a surgical procedure that comprises administration of an inhalation anesthetic to the test patient (Paragraphs 15, 24, 27 and 28, obtaining patient MAP, MAC (while the reference uses the term “mean alveolar concentration”, it is well known in the art that “mean alveolar concentration” and “minimum alveolar concentration” refer to the same thing) and BIS data during when an inhalation anesthetic is administered to a patient during surgery (MAC is used to detect traces of the inhaled anesthetic); data includes minute by minute measurements which are interpreted as sequential time intervals);

performing a clustering procedure of the test data vector with a plurality of reference data vectors, wherein the reference data vectors characterize concurrent MAP, MAC and BIS measures for sequential time intervals during surgical procedures of reference patients (Paragraphs 28-34, reference patient data are including minute by minute measurements of MAP, MAC and BIS measures are clustered into distinct clusters such as “Hi, Ref or Lo” measures and/or BIS, MAP and MAC measures, each of the clusters are indicative of a particular patient state and measured real time patient data are then sorted into the relevant cluster based on how the measured data compares to the data in each cluster in order to determine a patient state and provide a real-time prognosis to the doctor);
identifying a cluster of data vectors including the test data vector (Paragraphs 34 and 38, the cluster that represents the patient state the measured patient data is sorted into is identified and the patient state and prognosis are outputted to the doctor); and
outputting a representation of the identified cluster to user and/or storing data representing the identified cluster in a computer readable storage medium (Paragraphs 13-18, the identified patient state is processed, stored and outputted on a display or using another output device).

Greenwald does not disclose performing a k-means clustering procedure to process the data.
Addison teaches a system and method of identifying autoregulation zones (similar to how Greenwald identifies high, low and reference zones with respect to its measures) that utilizes k-means algorithm to determine the patient’s upper, lower and intact (high, low and optimum) autoregulation zone for patient monitoring and treatment (Paragraphs 16, 17, 40; see Fig. 7 and paragraphs 41-46 for an exemplary utilization of k-means to identify a patient’s intact autoregulation zone for blood pressure).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the clustering algorithm disclosed by Greenwald to utilize the k-means clustering algorithm taught by Addison because using k-means is more efficient and unreliable (Addison paragraph 5, the existing system and methods for determining the patient’s autoregulation status is inefficient and/or unreliable implying that system and method taught by Addison is more efficient and reliable).
Greenwald in view of Addison does not disclose wherein forming the test data vector comprises normalizing each of the MAP, BIS and MAC measures of the test patient from the sequential time intervals, summing the normalized MAP, BIS and MAC measures from each time interval, and forming the test data vector from the respective sums of normalized MAP, BIS and MAC measures for the sequential time intervals.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the algorithm disclosed by Greenwald in view of Addison and further include the normalization and summing technique taught by Chapman because Chapman teaches that this technique is helpful in identifying trends in patient prognosis (Chapman paragraph 16, the sum of the normalized results used to identify greater or lesser likelihood of a patient condition).
Regarding claim 2, Greenwald discloses the reference data vectors characterized concurrent MAP, MAC and BIS measures for sequential time intervals during surgical procedures of reference patients with a known physiological state during and/or following the procedure (Paragraphs 33, reference data includes calculating high, reference and low states of MAP, MAC and BIS), the method further comprises:
determining a prognosis of the test patient based on the known physiological state of the reference patient in the cluster including the test data vector (Paragraphs 13, 14, 24 and 25, current patient data is combined with reference data to determine patient state and a prognosis of an outcome is displayed to the doctor).
Regarding claim 3, Greenwald discloses the reference data vectors characterize concurrent MAP, MAC and BIS measures for sequential time intervals during surgical 
determining a prognosis of the test patient based on the known post-surgical outcome of the reference patient in the cluster including the test data vector (Paragraphs 13, 14, 24 and 25, current patient data is combined with reference data to determine the patient’s post-op mortality).
Regarding claim 4, Greenwald discloses monitoring a risk of an intraoperative hypotension event in the test patient during the surgical procedure (Paragraphs 13, 14 and 38, patient state is monitored in real time; when triple low is exhibited, which indicates likelihood of intraoperative hypotension event, the doctor may adjust the in anesthetic or medical management including administering vasopressor, which would alleviate the hypotension event), wherein:
the reference patients are patients who experienced zero, one, or multiple intraoperative hypotension events during a surgical procedure comprising administration of an inhalation anesthetic (Paragraphs 24, 25 and 30, the method uses reference population of patient data, which would necessarily be patients who experience zero, one or multiple intraoperative hypotension events as this encompasses the entire population of patients who undergo surgery that includes inhalation anesthetic);
providing clusters of data vectors characterizing relative high, medium and low concurrent MAP, MAC and BIS measures (see Fig. 5, tables 502, 504 and 506, displaying what’s considered the mean and standard deviation of reference MAP, MAC and BIS data); and

Greenwald does not disclose using k-means clustering procedure.
Addison teaches a system and method of identifying autoregulation zones with particular to blood pressure and blood oxygenation that utilizes k-means algorithm to determine the patient’s upper, lower and intact (high, low and optimum) autoregulation zone (also interpreted as patient status) for patient monitoring and treatment (Paragraphs 16, 17, 40; see Fig. 7 and paragraphs 41-46 for an exemplary utilization of k-means to identify a patient’s intact autoregulation zone for blood pressure).
The motivation to combine is the same as claim 1.
Regarding claim 7, Greenwald discloses clustering of the test data vector with the cluster of reference data vectors characterizing the relative high concurrent MAP, MAC and BIS measures indicates a low risk of an intraoperative hypotension event; and clustering of the test data vector with the cluster of reference data vectors characterizing the relative low concurrent MAP, MAC and BIS measures indicates a high risk of an intraoperative hypotension event (Paragraph 38, triple low indicates patient should receive vasopressor which indicates that there is a likelihood of hypotension).
Regarding claim 8, Greenwald discloses preemptively treating the patient for hypotension to reduce the risk of the intraoperative hypotension event if the test data vector clusters with the cluster of reference data vectors characterizing the relative low 
Regarding claim 10, Greenwald discloses wherein the inhalation anesthetic is administered to the test patient as a general anesthetic (Paragraph 27, MAC measured as a measured of delivered anesthetic agent concentration in the lung and thus the anesthetic agent is inhaled, and because the anesthetic agent is inhaled it must inherently be a general anesthesia).
Regarding claim 11, Greenwald discloses wherein the concurrent MAP, BIS and MAC measures are from time intervals during the surgical procedure when the test patient under inhalation anesthetic (Paragraphs 13, 14 and 27, because the measurements are taken during the surgical procedure and while under anesthesia).
While Greenwald does not specifically disclose the inhalation anesthetic is one where the patient goes unconscious when inhaled, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the type of inhalation anesthetic disclosed by Greenwald to be one where the patient goes unconscious because such a modification would have been obvious to try with a reasonable expectation of success between two finite solutions of utilizing either an inhalation anesthetic that causes the patient to go unconscious or utilizing an inhalation anesthetic that does not cause the patient to go unconscious.
Regarding claim 13, Greenwald discloses at least three centroid resulting in at least three clusters of data vectors characterizing the concurrent MAP, BIS and MAC measures, one of which comprises the test data vector (Fig. 5, data is separated into 
Greenwald does not disclose using k-means clustering procedure.
Addison teaches a system and method of identifying autoregulation zones that utilizes k-means algorithm to determine the patient’s upper, lower and intact (high, low and optimum) autoregulation zone for patient monitoring and treatment (Paragraphs 16, 17, 40; see Fig. 7 and paragraphs 41-46 for an exemplary utilization of k-means to identify a patient’s intact autoregulation zone for blood pressure).
The motivation to combine is the same as claim 1.
Regarding claim 17, Greenwald discloses wherein the prognosis comprises a likelihood of a level of homeostatic capacity of the test patient following surgery (Paragraph 34, the post-op mortality likelihood is calculated as the prognosis, mortality likelihood is interpreted as a level of homeostatic capacity as it indicates a likelihood of the patient not reaching homeostatic capacity post-op).
Regarding claim 18, Greenwald discloses wherein the prognosis comprises likelihood of death (Paragraph 34, the post-op mortality likelihood is calculated as the prognosis).
Regarding claim 19, 26, and 27, Greenwald discloses wherein the prognosis comprises a likelihood of death within 30 days or 1 year following surgery (Paragraph 34, the prognosis for likelihood of death includes 30 day and 1 year after surgery).
Regarding claim 21, Greenwald discloses wherein the concurrent measures of MAP, MAC and BIS are taken during the surgical procedure (Paragraphs 13-15 and 27, MAP, MAC and BIS measurements monitored in real time during surgical procedure).

 Regarding claim 22, Greenwald discloses outputting a post-surgical report comprising the prognosis to a user (Paragraphs 13, 14 and 19, since the system and method gives real time update to the physician including patient interventions such as start of surgery, it would also output a post-surgical report comprising the prognosis as the surgery is complete since completion of surgery is also a type of patient intervention).
Regarding claim 23, Greenwald discloses receiving data representing the prognosis following the surgical procedure for the test patient via a computer network (Paragraph 18, the prognosis may be outputted to multiple devices including mobile phone, printer, or other suitable devices which would need to be connected together with the processor in some form of network in order to receive the output).
Regarding claim 24, Greenwald discloses a computer system (Paragraphs 15-18, disclosing a system that uses processor and memory as well as inputs and outputs, a system which incorporates one or more of these components, particularly a processor is interpreted as a computer system) comprising:

wherein the computing system is configured to execute instructions to perform a method according to claim 1 (see claim 1 rejection above).
The motivation to combine Greenwald with Addison to execute the method of claim 1 is the same as claim 1.
Regarding claim 25, Greenwald discloses one or more computer-readable media storing computer-readable instructions, which, when executed by one or more processors, cause a computer comprising the processors to perform the method of claim 1 (Paragraphs 15 and 16, system includes computer readable media; the processor executes the method of claim 1 (see claim 1 rejection) and the instruction for execution must inherently be stored and transmitted from a computer readable media to the processor).
The motivation to combine Greenwald with Addison to execute the method of claim 1 is the same as claim 1.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald in view of Addison as applied to claim 4 above, and further in view of Julia (US 20130123298).
Regarding claim 5, Greenwald discloses identifying intraoperative hypotension event when MAP measurement is at a low level (Paragraph 38, intraoperative hypotension is identified when three lows are determined and vasopressor is administered to mitigate the event) but does not classify that low level as being below 65 mmHg.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the MAP threshold of identification of intraoperative hypotension to below 65 mmHg as taught by Julia because Julia paragraph 5 teaches that study shows that when MAC is below 65 mmHg (specifically below 60 mmHg), there is a trend of increasing mortality rate after 1 year.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald in view of Addison as applied to claim 1 above, and further in view of Li (US 20080021337).
Regarding claim 12, Greenwald discloses combining the test data vector with a plurality of reference data vectors, wherein the reference data vectors characterize concurrent MAP, MAC and BIS measures for sequential time intervals during surgical procedures of reference patients (Paragraph 24 and 25, collected patient clinical information by the device is combined with previously collected information to obtain and display patient state information).
Greenwald does not disclose normalizing measured parameters by calculating a Z-score for each measurement.
Li teaches a medical device that measures physiological data and normalizes the measurements by calculating a z-score from the measured data (Abstract and paragraph 31, raw data from the sensors are normalized using Z-score transform).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the data processing .
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald in view of Addison as applied to claim 1 above, and further in view of Friedlander (US 20130262140).
Regarding claim 14, Greenwald does not disclose wherein the reference patients are from the same hospital system that perform the surgical procedure on the test patient. 
Friedlander teaches utilizing a patient database that includes information that the patients are from the same hospital system (Paragraph 32, database includes shared patient attributes including common location of treatment).
It would have been obvious before the effective filing date of the claimed invention to modify the reference patient dataset disclosed by Greenwald and incorporate information about common location of treatment taught by Friedlander because such a modification is combining prior art elements using known method (patient dataset with clinical information and patient dataset with common location of treatment) to yield predictable results.
Regarding claim 15, Greenwald does not disclose wherein the surgical procedure of the reference patients is the same as the surgical procedure performed on the test patient.

It would have been obvious before the effective filing date of the claimed invention to modify the reference patient dataset disclosed by Greenwald and incorporate information about common location of treatment taught by Friedlander because such a modification is combining prior art elements using known method (patient dataset with clinical information and patient dataset with common surgical procedure) to yield predictable results.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald in view of Addison as applied to claim 1 above, and further in view of Burns (US 20030233086).
Regarding claim 16, Greenwald does not explicitly disclose wherein the surgical procedure comprises ear-nose-throat surgery, trauma surgery, urological surgery, neurosurgery, orthopedic surgery vascular surgery, thoracic surgery, pediatric surgery, cardiac surgery, OB_GYN surgery, ophthalmologic surgery, transplant surgery, general surgery, plastic surgery, colon and rectal surgery, gynecologic oncology surgery, oral and maxillofacial surgery, oral and maxillofacial surgery, critical care procedures comprising inhalation anesthetics and dental surgical services or dental surgical services.
Burns teaches using inhalant anesthetic during dental and oral surgery (Abstract, paragraph 19 and 24, inhalant anesthetics utilized during a variety of procedures 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical procedure disclosed by Greenwald to be dental surgery procedure taught by Burns because Burns teaches that inhalant anesthetics are used for dental surgery (Burns abstract and paragraph 24, inhalant anesthetics are used in dental and oral surgery).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald in view of Addison as applied to claim 1 above, and further in view of Siddiqui (US 20140316792).
Regarding claim 20, Greenwald discloses wherein the sequential time intervals are minute by minute in length (Paragraph 28, taking measurements on a minute by minute basis), but does not disclose wherein the sequential time intervals are five minutes in length.
Siddiqui teaches a system and method for measuring physiological data wherein the sequential time intervals are five minutes in length (Paragraph 43, SOC and sensors are woken up to obtain vital sign readings every five minutes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the time interval disclosed by Greenwald to use the time interval taught by Siddiqui because Siddiqui teaches obtaining physiological measurements every five minutes enables ultra-low power consumption (Siddiqui paragraph 17, the device uses algorithms configured to enable ultra-low power consumption for collecting and sending data).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached at 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792